TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2020



                                      NO. 03-20-00566-CV


          Mark Joseph Watson d/b/a Mark Joseph Watson©, ens legis, Appellant

                                                v.

                                Texas State University, Appellee




       APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on November 25, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.